Test
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 08/23/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/LESTER G KINCAID/               Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                             

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5-16, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dent (US 20020077068) in view of Liu (US PAT 5596336).

In regards to claim 1, Dent discloses a system for communication with a client device (Dent paragraph 0023 note: this reads on mobile phone), the system comprising: 
a first transmitter (Dent Fig. 7 Item 23a) configured to transmit a first signal, the first signal being configured for a first communication band (Dent Col. 7 line 60-Col. 8 line 10 note: this reads on “first channel group”, “alternate frequency channel”); 
a second transmitter (Dent Fig. 7 Item 23b) configured to transmit a second signal the second signal being configured for a second communication band different from the first communication band (Dent paragraph 0039 note: this reads on “second channel group”, “alternate frequency channel”); 

a first antenna (Dent Fig. 6-8 paragraph 0048 note: this reads on horizontally polarized antenna H or vertically polarized antenna V) configured to transmit the first part; one or more processors (Dent Fig. 6 Item 14) configured to operate a switch (Dent Fig. 6 Item 12).
Dent fails to teach a first antenna configured to transmit the first part; a second antenna configured to transmit the second part, the second antenna being oriented perpendicularly relative to an orientation of the first antenna; a switch for the hybrid coupler to switch between linear polarization and circular polarization; and wherein the first antenna transmitting the first part and the second antenna transmitting the second part forms a complete circularly polarized signal.
However, Liu discloses a hybrid coupler (Liu Fig. 11 Item 80), a first antenna (Liu Fig. 5, 6 Item 34 or 36) configured to transmit the first part (Liu Col. 5 line 5-20 note: this reads on horizontal or vertical radiation); a second antenna (Liu Fig. 5, 6 Item 34 or 36) configured to transmit the second part (Liu Col. 5 line 5-20 note: this reads on horizontal or vertical radiation), the second antenna being oriented perpendicularly relative to an orientation of the first antenna (Liu Fig. 5, 6 Item 34 and 36 are perpendicular to each other); a switch (Liu Fig. 9, 11 Item 58) for the hybrid coupler to switch between linear polarization and circular polarization (Liu Col. 2 line 50-Col. 3 line 10); and wherein the first antenna transmitting the first part and the second antenna transmitting the second part forms a complete circularly polarized signal (Liu Col. 2 line 50-Col. 3 line 10, Col. 6 line 60-Col. 7 line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liu’s antenna and switch to replace Dent’s antenna and switch for optimizing efficiency (Liu Col. 1 line 1-10). 


In regards to claim 6, Dent in view of Liu discloses a system and a method as described above. Dent further discloses the first antenna is further configured to receive a third signal having a first linear polarization direction (Dent Fig. 8 note: this reads on H2, H3… or V2, V3…Each antenna element receives a signal. Therefore, third signal reads on signal received by H2/V2, H3/V3), and the second antenna is further configured to receive a fourth signal having a second linear polarization direction (Dent Fig. 8 note: this reads on H2, H3,… or V2, V3… Each antenna element receives a signal. Therefore, fourth signal reads on signal received by H2/V2, H3/V3).  
In regards to claim 7, Dent in view of Liu discloses a system and a method as described above. Dent further discloses the system includes a communication device that is part of an access network (Dent paragraph 0023 note: this reads on cellular network) for the client device.
In regards to claim 8, Dent in view of Liu discloses a method for communication for communicating with a client device (Dent paragraph 0023 note: this reads on mobile phone), the method comprising: 
transmitting, using a first transmitter (Dent Fig. 7 Item 23a), a first signal configured for a first communication band (Dent Col. 7 line 60-Col. 8 line 10 note: this reads on “first channel group”, “alternate frequency channel”); 
transmitting, using a second transmitter (Dent Fig. 7 Item 23b), a second signal configured for a second communication band different from the first communication band (Dent paragraph 0039 note: this reads on “second channel group”, “alternate frequency channel”); 

receiving, at a hybrid coupler (Dent Fig. 9), the first signal and the second signal; 
splitting, at the hybrid coupler (Dent Fig. 9 note: first signal and second signal appears to split at C3 and C4)), the first signal and the second signal into a first part and a second part; 
shifting, at the hybrid coupler, a phase of the second part of the first signal by 90 degrees (Dent Fig. 9 Item C1) relative to the first part of the first signal; and 
Dent fails to teach transmitting, using at most a first antenna and a second antenna, the first part of the first signal, the first part of the second signal, the second part of the first signal, and the second part of the second signal in at least one complete circularly polarized output signal, the second antenna being oriented perpendicularly relative to an orientation of the first antenna.
However, Liu discloses a hybrid coupler (Liu Fig. 11 Item 80), a first antenna (Liu Fig. 5, 6 Item 34 or 36) configured to transmit the first part (Liu Col. 5 line 5-20 note: this reads on horizontal or vertical radiation); a second antenna (Liu Fig. 5, 6 Item 34 or 36) configured to transmit the second part (Liu Col. 5 line 5-20 note: this reads on horizontal or vertical radiation), the second antenna being oriented perpendicularly relative to an orientation of the first antenna (Liu Fig. 5, 6 Item 34 and 36 are perpendicular to each other); a switch (Liu Fig. 9, 11 Item 58) for the hybrid coupler to switch between linear polarization and circular polarization (Liu Col. 2 line 50-Col. 3 line 10); and wherein the first antenna transmitting the first part and the second antenna transmitting the second part forms a complete circularly polarized signal (Liu Col. 2 line 50-Col. 3 line 10, Col. 6 line 60-Col. 7 line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liu’s antenna in Dent’s arrangement for optimizing efficiency (Liu Col. 1 line 1-10).

In regards to claim 10, Dent in view of Liu discloses a system and a method as described above. Dent further discloses operating, by one or more processors (Dent Fig. 6 Item 14), a switch (Dent Fig. 6 Item 12) for the hybrid coupler (Dent Fig. 9 paragraph 0022, 0048 note: Fig. 6 is part of Fig. 8. Fig. 9 is a component of Fig. 8).
In regards to claims 11 and 18, Dent in view of Liu discloses a system and a method as described above. Dent further discloses the first signal is configured to establish or maintain a connection between the client device (Dent paragraph 0023 note: this reads on mobile phone) and a communication device (Dent paragraph 0023 note: this reads on base station).
In regards to claim 12, Dent in view of Liu discloses a system and a method as described above. Dent in view further discloses transmitting the first part of the first signal and the second signal using the first antenna and the second part of the first signal and the second signal using the second antenna forms at least one output signal that has circular polarization (Dent paragraph 0024).
In regards to claim 13, Dent in view of Liu discloses a system and a method as described above. Dent in view of Liu further discloses receiving (Dent paragraph 0023 note: base station receives signal from mobile phones), at the first antenna and the second antenna, one or more signals from the client device in response to the at least one output signal, the one or more signals having circular polarization (Dent paragraph 0024) or linear polarization; and establishing, by one or more processors (Dent Fig. 6 Item 14), a connection between a network and the client device based on the received one or more signals.

In regards to claim 15, Dent in view of Liu discloses antenna system comprising: 
a first transmitter (Dent Fig. 7 Item 23a) configured to transmit a first signal for a first communication band (Dent Col. 7 line 60-Col. 8 line 10 note: this reads on “first channel group”, “alternate frequency channel”); 
a second transmitter (Dent Fig. 7 Item 23b) configured to transmit a second signal for a second communication band different from the first communication band (Dent paragraph 0039 note: this reads on “second channel group”, “alternate frequency channel”); 
a hybrid coupler configured to split at least one of the first signal or the second signal to a first part and a second part (Dent Fig. 9 note: first signal and second signal appears to split at C3 and C4)); 
a first antenna (Dent Fig. 4 paragraph 0048 note: this reads on horizontally polarized or vertically polarized antenna) configured to transmit the first part of the at least one of the first signal or the second signal (Dent Fig. 4 paragraph 0048 note: this reads on H signal i.e. H1, H2, H3 and H4 or V signal i.e. V1, V2, V3, V4); 
a second antenna (Dent Fig. 4 paragraph 0048 note: this reads on horizontally polarized or vertically polarized antenna) configured to transmit the second part of the at least one of the first signal or the second signal, the second antenna being oriented perpendicularly relative to an orientation of the first antenna (Dent Fig. 4 paragraph 0048 note: this reads on H signal i.e. H1, H2, H3 and H4 or V signal i.e. V1, V2, V3, V4); and 

However, Liu discloses a hybrid coupler (Liu Fig. 11 Item 80), a first antenna (Liu Fig. 5, 6 Item 34 or 36) configured to transmit the first part (Liu Col. 5 line 5-20 note: this reads on horizontal or vertical radiation); a second antenna (Liu Fig. 5, 6 Item 34 or 36) configured to transmit the second part (Liu Col. 5 line 5-20 note: this reads on horizontal or vertical radiation), the second antenna being oriented perpendicularly relative to an orientation of the first antenna (Liu Fig. 5, 6 Item 34 and 36 are perpendicular to each other); a switch (Liu Fig. 9, 11 Item 58) for the hybrid coupler to switch between linear polarization and circular polarization (Liu Col. 2 line 50-Col. 3 line 10); and wherein the first antenna transmitting the first part and the second antenna transmitting the second part forms a complete circularly polarized signal (Liu Col. 2 line 50-Col. 3 line 10, Col. 6 line 60-Col. 7 line 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Liu’s antenna in Dent’s arrangement for optimizing efficiency (Liu Col. 1 line 1-10).
In regards to claim 16, Dent in view of Liu discloses a system and a method as described above. Dent further discloses a switch (Dent Fig. 6 Item 12) for routing the at least one of the first signal or the second signal to the hybrid coupler (Dent Fig. 6 Item 11) or to the first and second antennas (Dent Fig. 6 Item 10).
In regards to claim 21, Dent in view of Liu discloses a system and a method as described above. Dent in view of Liu further discloses the one or more processors (Dent Fig. 8 Item 41) are configured to operate a steering mechanism to adjust a pointing direction (Dent Fig. 8 note: this reads on beam A or beam B) of the system.
Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 4 is allowable because Dent in view of Liu fails to teach “the one or more processors is configured to operate the switch when an indication is received by the one or more processors regarding whether the client device is capable of receiving circularly polarized signals”
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 17-20 are allowable because Dent in view of Liu fails to teach “the one or more switches is-are configured to route the at least one of the first signal or second signal to the hybrid coupler, an output signal from the first and second antennas has circular polarization; and when the one or more switches is-are configured to route the at least one of the first signal or second signal to the first and second antennas, an output signal from the first and second antennas has linear polarization”.

Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday - Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        st5